NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTHA FIGUEROA-ZAVALA, AKA                      No.   19-71760
Marta Zavala Luna, AKA Martha Zavala
Luna,                                            Agency No. A204-149-438

                Petitioner,
                                                 MEMORANDUM*
 v.

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Martha Figueroa-Zavala, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for relief under the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for

review.

      In her opening brief, Figueroa-Zavala does not challenge the agency’s denial

of her asylum and withholding of removal claims. See Lopez-Vasquez v. Holder,

706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised and argued

in a party’s opening brief are waived).

      Substantial evidence supports the agency’s denial of CAT relief because

Figueroa-Zavala failed to show it is more likely than not she will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Garcia-Milian v.

Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding that petitioner did not

establish the necessary “state action” for CAT relief); Dhital v. Mukasey, 532 F.3d

1044, 1051 (9th Cir. 2008) (“the petitioner must demonstrate that he would be

subject to a particularized threat of torture” (citation and internal quotation marks

omitted)).

      PETITION FOR REVIEW DENIED.




                                          2